UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1812


PAUL ARNOLD LEWIS,

                     Plaintiff - Appellant,

              v.

MILLENNIUM SPORTS CLUB; PATRIK CONTEH; ROBERT J. NAUSEEF,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:19-cv-00116-D)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Paul A. Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul Arnold Lewis appeals the district court’s order dismissing his disability

discrimination complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Lewis v. Millennium

Sports Club, No. 7:19-cv-00116-D (E.D.N.C. July 9, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2